Citation Nr: 1044899	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2006 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming, which denied service 
connection for degenerative disc disease of the lumbar spine.

On appeal in November 2009, the Board remanded the case for 
additional development.


FINDING OF FACT

Lumbar disc disease was not first manifested on active duty 
service, nor was a pre-existing condition chronically aggravated 
by active duty service.


CONCLUSION OF LAW

The criteria for service connection for lumbar disc disease are 
not met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.306  (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice of the 
criteria for substantiating a service connection claim for lumbar 
disc disease in two January 2006 letters.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence. 

Although the initial notification did not advise the Veteran of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection is denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is rendered 
moot. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran has stated that while at Camp Crockett for airborne 
infantry training, he went to sick call for back pain that 
resulted from a parachute jump injury.  The Veteran has also 
stated that he was treated at Ft. Bliss in 1967 and 1968 for a 
back injury that occurred during hand-to-hand combat training.  
The Veteran contends that he was told upon leaving airborne 
training that those medical records had been lost.  In December 
2009, the AMC sent a request to William Beaumont Army Medical 
Center in Ft. Bliss, Texas for outpatient treatment records from 
January 1967 to December 1968.  The hospital responded that the 
requested records were no longer in its database.  The AMC did 
not request treatment records from Camp Crockett.  However, the 
Board finds that, based on the Veteran's assertion that those 
records were lost, it is reasonably certain that further efforts 
to obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran claims that he sought treatment for his back from a 
chiropractor while on leave in 1969.  The application lists Drs. 
Morgan and Davenport of Rock Springs as providers, and the 
Veteran's ex-wife has stated that between September 1969 and 
1984, the Veteran "underwent continuous back treatments with Dr. 
Frank Palmer in Windsor, Missouri and Dr. Morgan in Rock Springs, 
Wyoming."  The Veteran's foster mother recalls that he was 
treated by Dr. Palmer after discharge in 1969.  In correspondence 
dated December 2005, Dr. Huxford stated that the Veteran had been 
a patient in his office since 1986, and that "before that [the 
Veteran] was a patient of Dr. Morgan the chiropractor that 
practiced at this office before I purchased it in 1986."  The 
claim file also indicates that the Veteran received treatment for 
back pain from Campbell County Memorial Hospital and Windsor 
Hospital.  In December 2009, the AMC requested that the Veteran 
provide consent forms for these providers.  In correspondence 
received in January 2010, the Veteran stated that the records for 
Drs. Morgan and Palmer were not available, as those doctors were 
deceased, and that Windsor Hospital had been closed for 20 years 
and no longer had his records.  The Veteran submitted Form 21-
4142s for Davenport Chiropractic, Gillette Chiropractic Center, 
Campbell County Memorial Hospital, Huxford Chiropractic Clinic, 
and Mountain West Chiropractic.  The RO did not request records 
from any of those providers.  However, the claim file contains 
many of those records.  In addition, the consent forms establish 
that the Veteran did not receive treatment from those providers 
prior to 1986.  Medical records dated almost 20 years after the 
Veteran's discharge are not relevant to a determination of 
whether his back disability was aggravated or incurred during 
service.  Thus, further development to obtain private treatment 
records is not warranted.  

In December 2009, the AMC requested treatment records from the 
Denver, Colorado VAMC from January 1969 to the present.  The VAMC 
submitted treatment records from July and August 2006, and stated 
that there were no retired records.
 
A June 2002 letter from the Social Security Administration (SSA) 
notes that the Veteran is receiving benefits.  There is no 
reasonable possibility that any SSA records would substantiate 
the Veteran's claim for service connection for lumbar disc 
disease.  The Veteran has alleged that a pre-existing back injury 
was aggravated during service.  The SSA records concern a later 
time period.  The Veteran does not argue that the SSA records 
will provide any potentially relevant evidence relating to his 
lumbar disc disease.  Thus, these records are not relevant.

VA has assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination, obtained a medical opinion as to 
the etiology of the lumbar disc disease, and afforded the Veteran 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A Veteran is presumed to be in sound condition upon entry into 
service following examination, except for those conditions noted 
at entry or when clear and unmistakable evidence establishes that 
the condition existed prior to service and the condition was not 
aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he injured his back prior to service, 
and that he aggravated his back injury as a result of parachute 
jumping, hand-to-hand combat training, and lifting parachutes.  

While the Veteran's April 1967 pre-induction, May 1968 airborne 
and August 1969 separation examinations contain a normal clinical 
evaluation of the spine, an orthopedic consultation was obtained 
upon pre-induction, but those records are not of record.  The 
Veteran has stated that the induction examiner ignored "an 
orthopedic letter" from his private doctor.  

On a DD 398 dated December 1967, the Veteran reported that he had 
suffered a work-related injury in August 1967 and that his doctor 
had not let him return to work. 

There are no medical records covering any period prior to the 
Veteran's military service.  

Service treatment records contain no findings, complaints, or 
diagnosis of a back disability.  The Veteran points to a May 1969 
record, which shows that he was treated for pain in the base of 
his lower ribcage and right abdomen after suffering "trauma" 
one week earlier.  The impression was tender abdominal wall, 
"doubt GI problem."  The Veteran claims that he had slipped on 
a wet floor and injured his back.

While the STRs are negative for a back injury or disability, the 
Veteran served in parachute maintenance and earned the Parachute 
Badge.  The Veteran is competent to report symptoms, such as pain 
while parachuting.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(finding a Veteran competent to testify to symptomatology capable 
of lay observation).

The Veteran claims he engaged in combat while stationed in 
Vietnam.  Although the Veteran is service-connected for PTSD, the 
evidence does not show that he received any medals or decorations 
evincing combat duty, nor is there any other relevant credible 
evidence of such service. 

The evidence of record does establish that the Veteran had a pre-
existing back disorder prior to his induction.  The Veteran is 
competent to report that he injured his back prior to service.  
His lay statements are credible, and they are corroborated by the 
service treatment and personnel records.

However, the competent lay and medical evidence of record also 
very clearly establish that any pre-existing back disorder was 
not aggravated by military service.

Post-service clinical records include a March 1973 private 
treatment record, which shows that a lumbar spine X-ray was 
normal.  From 1991 through 1995, there is mention of chronic 
lumbar spine pain due to some type of occupational injury.  The 
Veteran has since been diagnosed with chronic low back pain, 
traumatic arthropathy of the lumbar spine, lumbar radiculopathy, 
and probable degenerative disc disease.  These records show that 
the Veteran, on more than one occasion, reported an onset date 
for back pain of 1986.  

A December 2009 VA examiner determined that it was "difficult to 
state what type of injury the veteran actually had before he 
entered the service."  He noted that the first reference to back 
pain was in 1972, over two years after discharge.  He determined 
that 1996 X-rays showing degenerative disease were compatible 
with the Veteran's occupational history, which reportedly 
included physically intensive labor and several back injuries 
from 1971 to 1996.  The examiner opined that "the records would 
suggest that instead of being service related or permanently 
aggravated by service injury, the veteran has developed 
degenerative disk disease and complications of lumbar spine and 
cervical spine issues more likely related to his heavy physical 
labor and not, at least as likely as not, to any injuries 
sustained in service."  The VA examiner did not address the 
Veteran's contention that the quarter-inch difference in height 
between the pre-induction and separation examinations is evidence 
that he suffered compression of the spine due to jumping while 
wearing heavy equipment.  However, remanding the case for an 
addendum is not necessary.  While a loss of height can be 
indicative of spine compression, there is no evidence of any back 
injury during service that would support this theory.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for lumbar disc disease is 
denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


